DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20040203794) in view of Makela (US 20010028709) in view of Pang (US 20060031303)

Regarding claims 1 and 4, Brown teaches a method for facilitating communication amongst users of mobile electronic devices having displays and configured to support wireless communication, including voice and text communications, the method comprising: 
receiving, at a recipient mobile electronic device, an incoming voice call for a recipient user, the incoming voice call being initiated by a sending user using a sender mobile electronic device (Fig.5 Step 202, [0026], “In block 202, the wireless phone 100 receives an incoming telephone call.”) 
displaying, on a display of the recipient mobile electronic device, an indication of the incoming voice call( [0026], “A user may recognize that an incoming call is being received by the activation of a ..visual notification (such as a light, text message”);  
receiving, at the recipient mobile electronic device, a recipient user input in response to the displaying of the indication of the incoming voice call (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…The user may choose from the multiple options by selecting one of the auto-response buttons 118 that corresponds to the desired auto-response.”);  
displaying, in response to the recipient user input, a predetermined text message (see  Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038])  on the display of the recipient mobile electronic device, the predetermined text message corresponding to a predetermined audio message (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence”);
answering, in response to the recipient user input, the incoming voice call to establish a voice channel between the recipient mobile electronic device and the sender mobile electronic device (Fig. 5 Step 506, [0027] “In block 206, the incoming telephone call is connected. In one embodiment, the incoming telephone is connected in the same fashion as any incoming call would be connected”);
without the recipient user perceiving that the incoming voice call has been answered (Fig. 5 Step 208, [0027] “In block 208, the voice input device 104 and any output devices, such as a ringer, may be disabled so as to prevent unnecessary sounds and to prevent the user from being heard by the initiator of the incoming telephone call.” The examiner interprets the limitation “the user perceive the incoming call has been answered” as “the disabling of the voice input, output devices and ringer are disabled” which would cause the user not being aware the call is answered/connected, that’s why the user/recipient output voice is disabled to prevent the caller from hearing the recipient.)
obtaining, at the recipient mobile electronic device, a predetermined audio message having message content that corresponds to the predetermined text message (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; see also Step 510 of Fig. 6; [0035, 0036]);  
and causing, after the answering of the incoming voice call, the predetermined audio message to be provided from the recipient mobile electronic device to the sender mobile electronic device in an audio manner over the voice channel so that the sending user is able to receive the predetermined audio message. (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; see also Step 510 of Fig. 6; [0035, 0036]);  
Brown teaches “wherein the predetermined audio message being provided over the voice channel to the sender mobile electronic device corresponds to message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.” (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038]);  
In other word, Brown teaches an audio message corresponds to the text message, but Brown does not explicitly recite that the audio message is to be the same as the text message.  
In an analogous art, Makela teaches an audio message to be the same as the text message using the “voice synthesizer” ([0053] The messages that the telephone apparatus is able to send to the other party of a telephone call may be interconnected so that the contents of the message is the same regardless of the form in which it is sent. This is most easily realised by including into the telephone apparatus a voice synthesizer, which is able to transform text messages into voice messages. This kind of synthesizers are well known in speech-related computer technology. It is very convenient for the user of the apparatus to create, store and edit the messages in text form, and whenever a voice message is needed, the voice synthesizer transforms the respective text message into audible form.)  Thus Makela’s voice synthesizer in combination with Makela would be able to convert Makela’s predetermined text message into the same audio message to be sent over the voice channel to conveniently allow the users to hear what the message which is very useful for those users who are unable to read the text.
Therefore, combining Brown’s teaching of sending an audio message that correspond to a text message with Makela’s teaching of a voice synthesizer would result in claimed limitation of “the predetermined audio message being provided over the voice channel to the sender mobile electronic device is the same message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown’s teaching of sending the audio message to also include Makela’s teaching of the speech synthesizer to transform the text message to the same audio message to be sent to the other party (recipient) so that the user would be able to send a “what you see is what you get” type of message and not have to do any guess work of what the text message would turn out to be in audio form.
Brown further teaches “causing, after the answering of the incoming voice call, at least a reply message to be provided from the recipient mobile electronic device to the sender mobile electronic device if the sending user is deemed a undesired caller ([0038] the auto-response could be based on contacts such as “telemarketers” which reads on “undesired caller”), the sending user being able to receive the reply message via the sender mobile electronic device” (Note: this “if” limitation is a contingent limitation and is thus considered optional because when the “if” condition is false, then this step would not occur.  Fig. 5, After step 206 of call connected, Step 510 transmit selected message over the voicepath to the sender’s device, [0032] “In block 510, the selected auto-response message will play and be transmitted over the voicepath”);  
However, Brown does not explicitly teach “the reply message instructing the sending user to not call again or to remove the recipient user's information”.
In an analogous art, Pang teaches the concept of “the reply message instructing the sending user to not call again or to remove the recipient user's information” ([0036] “the text parsing routine automatically parses the junk e-mail message and determines the specified method for removal from the mailing list. For example, the text parsing routine can determine that a junk e-mail message should be "replied to" with the text "remove", "unsubscribe", or the like in the subject line, in the body of the e-mail message” ) the NO SPAM button also sends a reply to the sender, which is Tridoc2020@aol.com. The reply sends a message such as a "remove" term or similar term or terms which indicates that the receiver of the SPAM or Stephen in the present example would like to be removed from the spammer's distribution list.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown, Makela and Pang’s teaching to also include Pang’s teaching of the message instructing the sending user to remove the recipient user's information so that the recipient does not have to receive the undesired communication from the undesired communicator again in the future.
Regarding claims 2, The combination of Brown, Makela and Pang teaches the method as recited in claim 1, wherein the method comprises: closing the incoming voice call after the predetermined audio message has been provided to the sender mobile electronic device. (Brown, Fig. 5 Step 212, [0032], “in block 212 the telephone call will be disconnected.”);  

Regarding claims 3, The combination of Brown, Makela and Pang teaches the method as recited in claim 1, wherein the method comprises: permitting the recipient user to interact with the recipient mobile electronic device to decline the incoming voice call from the sending user (Note: since the claim does not define what is or how to “decline” the incoming call, the examiner interprets the recipient “decline” the call by ignoring the call and sending the auto response. Brown, Fig. 5 Step 504, [0031], “The auto-response of FIG. 5, like that of FIG. 2, may be used when a user has a wireless phone 100 that is turned on and desires to ignore the call and have the call automatically responded to. In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence.”);   

Regarding claim 5, The combination of Brown, Makela and Pang teaches the computer the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: computer program code for closing the incoming voice call after the predetermined audio message has been provided to the sender mobile electronic device. (Brown, Fig. 5 Step 212, [0032], “in block 212 the telephone call will be disconnected.”);  

Regarding claim 6, The combination of Brown, Makela and Pang teaches the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: 
computer program code for permitting the recipient user to interact with the recipient mobile electronic device to decline the incoming voice call from the sending user (Note: since the claim does not define what is or how to “decline” the incoming call, the examiner interprets the recipient “decline” the call by ignoring the call and sending the auto response. Brown, Fig. 5 Step 504, [0031], “The auto-response of FIG. 5, like that of FIG. 2, may be used when a user has a wireless phone 100 that is turned on and desires to ignore the call and have the call automatically responded to. In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence.”);   

Regarding claim 7, The combination of Brown, Makela and Pang teaches the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: computer program code for determining whether the recipient user interacts with the recipient mobile electronic device to decline the incoming voice call from the sending user (Brown, Fig. 5 Step 208 describes the muting input and output devices and ringer, if necessary. In order to make the determination whether it is necessary, the device has to make a determination whether the was user input to decline the incoming call with the selection of one of the auto-response.);  and computer program code for closing the incoming voice call (Brown, Fig. 5 step 212 disconnect call) that has been answered after the predetermined audio message has been provided to the sender mobile electronic device (Brown, Fig. 5 step 510, “transmit selected message over the voice path”), provided that it has been determined that the recipient user has declined the incoming voice call from the sending user (Fig. Step 504 actuate a key to select message; step 208 mute input devices).
Regarding claim 8, The combination of Brown, Makela and Pang teaches the computer readable medium as recited in claim 4, “wherein the sender mobile electronic device is a mobile phone and the recipient mobile electronic device is a mobile phone.” (Brown [0040] “Those skilled in the relevant art will appreciate that the invention can be practiced with various telecommunications or computer system configurations, including Internet appliances, hand-held devices, wearable computers, palm-top computers, cellular or mobile phones”).

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
Applicant argues,
“The Office Action makes reference to Figs. 5 and 7 and paragraphs [0031], [0037] and [0038] of Brown et al., but all of such are associated with configuring an auto-response message prior to an incoming call. 

The examiner respectfully disagrees.  As shown in Fig. 2 and 5, the step 204 (“actuate a key or key sequence to answer with short message”) occurs after and in response to the first step 202 of receiving an incoming call. For example, paragraph [0026] discloses step 204 which occurred in response to an incoming call from step 202. 



Applicant argues,

As shown in Fig. 7, the auto-response messages can be text or pre-recorded audio. In particular, if a button corresponds to an audio message, it indicated "Recorded Appin. No. 16/446,7108Docket No. IPVMAP03D1C6 PATENTMessage" as shown adjacent Button A. Hence, in the event that a pre-recorded audio message is to be provided to the caller as an auto-response, there is no displaying of the corresponding text message for that audio message. “

The examiner respectfully disagrees.  The examiner notes that while button A does not have text but buttons C, D, E, and F are in the form of texts. Thus if one of these buttons C, D, E, and F was selected, the text would have been displayed.

Applicant argues that,
“Unlike claim 1, Brown et al. is not operating in response to an incoming call. Further still, the conclusion stated at page 5 of the Office Action that "Brown teaches an audio message corresponds to the text message" is also incorrect for the same reasons”.
The examiner respectfully disagrees. Again, as shown in Fig. 2 and 5, the step 204 (“actuate a key or key sequence to answer with short message”) occurs after and in response to the first step 202 of receiving an incoming call. For example, paragraph [0026] discloses step 204 which occurred in response to an incoming call from step 202. 

[0026] FIG. 2 is a flowchart depicting an auto-response of an incoming telephone call in one embodiment of the invention. The auto-response of FIG. 2 may be used when a user has a wireless phone 100 that is turned on and desires to ignore an incoming call and have the call automatically responded to. In block 202, the wireless phone 100 receives an incoming telephone call. A user may recognize that an incoming call is being received by the activation of a ringer, vibration device, visual notification (such as a light, text message, etc.), etc. In block 204, a user actuates a key or key sequence to request an auto-response to the incoming phone call.


Applicant argues that,
“the Examiner continues to incorrectly rely on block 510 in Figure 5. (Office Action, pp. 5 & 6) Figure 5 of Brown et al. concerns audio messages not text messages. First, Figure 5 is explained Brown et al. to be a "modification of the embodiment of FIG. 2." Brown, para [0032], line 4. Hence, like FIG. 2, FIG. 5 concerns only auto-responses that are recorded voice messages. FIG. 2 notes that the auto-response message is "recorded earlier by the user" and then "transmitted over the voicepath." Brown, para [0027]. The message must be an audio messages. Further still, paragraph [0027] of Brown et al. explains "From the point of view of the person making the incoming telephone call, the line will be picked-up, the audio-response message will play, and then the line will be disconnected." It is clear that the auto-response message if it to be "recorded" earlier and then "played" must be an audio message and not a text message. 
Note also that FIG. 4 of Brown et al. concerns an embodiment that uses a text response. Brown, para. [0030]. It is this embodiment in FIG. 4 that concerns a text response, not FIG. 5. In such case, Brown et al. clearly states that because the message will be responded to via a text message, the call need not be connected." The same paragraph goes on to explain that the text message is sent using a suitable protocol, such as SMS.”

The examiner respectfully disagrees. Fig. 4 happens to be an embodiment that applies to text only which the examiner did not relied on.  There is no evidence or teaching in Brown that explicitly states that “only recorded audio messages are transmitted over a voice call” and there’s also no evidence that the text response messages cannot be sent over the voice channel.  On the contrary, figures 5 and 6 both describe the selected auto response (step 504 or Step 604) are eventually transmitted over the voice channel (via step 510), wherein the selected auto response can be either text or audio (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath’, Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038]);

Furthermore, Figure 6 also describes the same step of selecting an auto response with the addition that the system also search the calendar or contacts ([0035]).  And then [0036] also states that text message maybe utilized with this auto-response using the calendar or contacts (at step 608). Then the very next paragraph 37 further states that auto-response messages, perhaps by using a calendar or contact can be text. This shows an even clearer connection that the response that is based on calendar or contact from Figure 6 can indeed be text.  And then in step 510 of the same Figure 6, the selected response is sent over the voice channel using the same transmission step 510 as Figure 5.  Thus these connected paragraphs show that the text can indeed be sent over the voicepath.

Following are two paragraphs from Brown that further show that response can be text message and that they are eventually sent over voicepath at step 510 of Fig. 5 and 6. 

[0035] In block 608, the function searches the appropriate database to determine the desired response. As noted above, the appropriate database could involve an integral calendar, appointment book, or address book. 

[0036] One skilled in the art will recognize that any combination of the above embodiments, as well as other embodiments, are possible and within the scope of the invention. For example, text messaging may be utilized with the embodiment describing selecting an auto-response message from a group of auto-response messages, perhaps by using a calendar or contact list. 


Applicant argues,
 “Although the Office Action relies on Makela et al. for disclosure of use of a voice synthesizer, Applicant submits that one skilled in the art would not seek or be motivated to use Makela et al.'s voice synthesizer to transform text to audio in Brown et al.'s automatic responses being provided to a telephone call as the Office Action proposed. Office Action, p. 6. Brown et al. itself permits an audio message to be recorded and then sent as such when requested by button selection. Hence, Brown et al. has no need or motivation to make use of a voice synthesizer disclosed in Makela et al. Hence, the combination of Brown et al. and Makela et al. is improper and should be reconsidered..”

The examiner respectfully disagrees.  The examiner submits that one of ordinary skill would look to Makela’s teaching of converting predetermined text message into the same audio message to be sent over the voice channel to conveniently allow the users to hear what the message is which is very useful for those users who are unable to read the text.

Applicant argues that 
“Pang, however, is non- analogous art as it pertains to email, namely, policing junk email”.

In response to applicant's argument that Brown is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pang’s teaching is pertinent to a common problem that applicant deal with, mainly dealing with undesired/unwanted/unsolicited communications. Since Pang and applicant‘s teaching deal with the same problem of handling unsolicited communications, Pang is considered an analogous art.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Summers (US 20010032234 A1) teaches converting and presenting text message to the same audio message ([0078] As a matter of example and not limitation, a user in communication with Voice Browser 380 selects "Weather" as the category from prompts that are presented to the user over the telephone. Document retrieval protocols 560 retrieves the requested document 740 and subsequently compares the user-defined map 800 to the requested document 740 to determine what content will be transmitted back to the user. If the content corresponding to the "Weather" is the same as the content that was originally mapped in region 762, then the user will receive an audio representation of the exact text that was mapped, step 970. An audio representation of the content that corresponds to mapped region 762 is generated by text to speech 520, and is subsequently played or transmitted to the user, step 970. In the present example, the user hears an audio representation of "Salt Lake City, Utah 49 . . . 82F.")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646